Citation Nr: 1444806	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  14-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea, claimed as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1959 to February 1987.  He retired from service as a Lieutenant Colonel.  His military decorations include the Bronze Star Medal, the Air Medal, the Army Commendation Medal, and the Vietnam Service Medal in recognition of his service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea, claimed as secondary to service-connected Type II diabetes mellitus. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's chronic obstructive sleep apnea did not have its onset during active military service and the preponderance of the clinical evidence shows that chronic obstructive sleep apnea is not etiologically due to his active duty or service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

Chronic obstructive sleep apnea was not incurred in active duty and is not proximately due to, nor is it the result of Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The service connection claim decided herein was filed by the Veteran in January 2011, and a VCAA notice letter addressing this matter was dispatched to him shortly thereafter in January 2011, prior to the initial adjudication of the claim in the October 2011 rating decision now on appeal.  The January 2011 letter addressed the issue on appeal adjudicated herein, satisfying all of the above-described mandates, including the notice requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, there is no defect in the content or the timing of the VCAA notice.


VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for chronic obstructive sleep apnea, the Board finds that the Veteran's relevant service treatment records and post-service medical records from private and VA sources have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have not indicated that there was any outstanding evidence to submit in support of the claim on appeal.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  

In mid-February 2011, the Veteran was provided with a VA compensation examination to obtain a nexus opinion addressing the specific matter on appeal.  Afterwards, the Veteran submitted a nexus opinion, also dated in mid-February 2011, which was presented by his private physician, David G. Johnson, M.D., who addressed the matter on appeal.  In response the questions raised by Dr. Johnson's opinion, addendum opinions to the February 2011 VA examiner's opinion were obtained in late February 2011 and October 2011 and associated with the record.  The Board has reviewed the report of the February 2011 VA examination and the subsequent VA addendum opinions and finds that valid clinical findings were obtained by VA and that the VA physicians involved in this case provided opinions based on a physical evaluation of the Veteran and/or a review of his pertinent clinical history and currently accepted medical authority.  The nexus opinions presented have sufficiently discussed the pertinent facts of the case and the rationales presented in support of the clinicians' opinions are adequate.  There are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claim at issue.  The February 2011 VA medical examination and its associated addendum opinions are adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  No corrective action is deemed necessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to service connection for chronic obstructive sleep apnea, claimed as secondary to service-connected Type II diabetes mellitus.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2013).  Otherwise, the regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).

The pertinent clinical evidence shows that no chronic sleep apnea or related symptoms of a chronic upper respiratory disorder manifested by heavy snoring and/or disturbed sleep are indicated in the Veteran's service records. The Veteran retired from active service in February 1987.  VA medical examination conducted shortly thereafter, in May 1987, shows, in pertinent part, that there was no current or past history of otolaryngological obstruction.

The Veteran is presently service-connected for Type II diabetes mellitus secondary to his presumptive exposure to tactical chemical herbicide during service in Vietnam, per a RO rating decision dated in March 2004.  

The Veteran's post-service medical records and his own account of his pertinent clinical history indicate that his diagnosis of chronic obstructive sleep apnea was not confirmed until after a sleep study was conducted in 2004.  He makes no argument to the contrary.  Rather, the Veteran's essential contention is that his sleep apnea is directly related to his service-connected Type II diabetes mellitus.

On VA examination in February 2011, the Veteran was diagnosed with chronic obstructive sleep apnea.  The clinicians who reviewed his claim, which included a nurse practitioner, a VA physician specializing in pulmonology, and the VA medical center's clinical director of administrative medicine, opined that it was less likely than not that the Veteran's service-connected Type II diabetes mellitus (also characterized as a metabolic syndrome) was the cause of his chronic sleep apnea.  The rationale in support of this opinion is, in pertinent part, as follows: 

Many medical conditions are associated with sleep apnea, but a direct causal relationship has not been established for most of them.  For example people with heart failure, hypertension, and [chronic obstructive pulmonary disease] have a high prevalence of sleep apnea, but [sleep apnea] is not considered [to be] caused by these diseases.  A cited review on the association with diabetes tries to prove that sleep apnea is a manifestation of metabolic syndrome, but it is not convincing.  [Citations omitted.]  Modification of the inflammatory mediators present in metabolic syndrome and diabetes can lead to improvements in sleep apnea, but this is far from proving that diabetes or metabolic syndrome cause sleep apnea.

The Veteran subsequently submitted an opinion form his private treating physician, David G. Johnson, M.D., who presented his credentials as a professor of medicine and pharmacology, and the following opinion:

I have treated [the Veteran] for his type 2 diabetes mellitus since 2004.  I have been aware of [an association between sleep apnea and diabetes] since [the past decade].  As scientists in the field of metabolism have become more aware of the many facets of the metabolic syndrome that predisposes individuals to the development of type 2 diabetes, the association with. . . disorders such as sleep apnea have become apparent.  

[The Veteran] asked me if I thought that his sleep apnea could be due to his type 2 diabetes.  [I]n my medical opinion, the obstructive sleep apnea that he has developed is more likely than not secondary to his type 2 diabetes and the consequences of his metabolic syndrome.

In a late February 2011 addendum to the February 2011 VA examination report, the VA medical center's clinical director of administrative medicine acknowledged that he considered the February 2011 opinion of Dr. Johnson but affirmed his professional conviction, based on the concurring opinion of the VA pulmonologist (who was also identified as the professor of medicine emeritus at the University of Arizona Medical School), that the scientific evidence did not support a causal nexus between diabetes and sleep apnea.  Thereafter, in a subsequent addendum opinion dated in October 2011, the VA medical center's clinical director of administrative medicine clarified and restated his opinion that it is less likely as not that the Veteran's diabetes (or metabolic syndrome) caused his sleep apnea.

The Board has considered the evidence discussed above and finds that there is no grounds to allow service connection for sleep apnea on a direct basis as the Veteran's service treatment records show no indication of chronic sleep apnea during active duty.  Furthermore, a VA medical examination conducted in May 1987, approximately three months after separation from service, does not indicate the presence of a sleep apnea disorder.  By the Veteran's own credible account, which was duly noted in the clinical record, he was not diagnosed with chronic sleep apnea until 2004, approximately 17 years after separating from military service.  Direct service connection for chronic obstructive sleep apnea must thereby be denied.

With regard to the Veteran's assertion that his sleep apnea is etiologically related to his service-connected Type II diabetes mellitus, such that service connection could be awarded on a secondary basis, the Board has considered the clinical opinions presented above.  While the opinion of the Veteran's private physician, Dr. Johnson, is probative of the Veteran's claim in that Dr. Johnson, in his capacity as the Veteran's personal treating physician and a professor of medicine and pharmacology, expressly links the claimant's diabetes as being the cause of his sleep apnea, this supportive opinion is significantly outweighed by the opposing joint opinion of three VA clinicians, which include a nurse, a pulmonologist who is also a professor of medicine (and thus a more qualified clinician to address the respiratory disorder at issue than a pharmacologist/professor of medicine), and a physician who is also the VA medical center's clinical director of administrative medicine.  The joint opinion of these three clinicians, who not only reviewed the Veteran's pertinent clinical history but also considered the supportive opinion of Dr. Johnson, ultimately determined that the current prevailing medical authority did not causally associate Type II diabetes with sleep apnea and thusly concluded that there was no etiological relationship between the Veteran's chronic obstructive sleep apnea and his service-connected Type II diabetes mellitus.  

Therefore, in view of the foregoing discussion, the Board finds that the preponderance of the objective medical evidence is against the Veteran's claim for service connection for chronic obstructive sleep apnea, including as secondary to service-connected Type II diabetes mellitus.  The appeal is thusly denied.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
     
To the extent that the Veteran attempts to relate his chronic sleep apnea to his military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service occupation was as a transport and logistics officer and that his post-service occupations were not in the practice of medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology of the Veteran's chronic obstructive sleep apnea falls outside the realm of common knowledge of a lay person, he thusly lacks the competence to provide a probative medical opinion linking his respiratory disorder to service, including to his service-connected diabetes.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose respiratory disorders and opine as to their relationship to diabetes as they have no formal training or accreditation in pulmonology and endocrinology).


ORDER

Service connection for chronic obstructive sleep apnea, to include as secondary to Type II diabetes mellitus, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


